Citation Nr: 0740518	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-23 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a stomach disorder. 

2.  Entitlement to service connection for a heart disorder. 

3.  Entitlement to service connection for migraine headaches. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder. 

5.  Entitlement to an increased rating for a paraspinal mid 
thoracic muscle ligament strain, currently rated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri (hereinafter RO).  


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
veteran has a stomach disorder, heart disorder, or migraine 
headaches that are related to his military service. 

2.  Service connection for a psychiatric disorder was denied 
by a June 1986 rating decision to which the veteran was 
notified in that month; the veteran did not appeal this 
decision and this is the most recent final rating decision 
addressing this issue on any basis.  

3.  The additional evidence received since the June 1986 
rating decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a 
psychiatric disorder.    

4.  In an October 2006 statement, the veteran withdrew his 
appeal with respect to the issue of entitlement to an 
increased rating for a paraspinal mid thoracic muscle 
ligament strain.



CONCLUSIONS OF LAW

1.  A stomach disorder, heart disorder, and migraine 
headaches were not incurred in or aggravated by service and a 
heart disorder may not be presumed to have been so incurred.  
38 U.S.C.A. § 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007). 

2.  That portion of the June 1986 rating decision that denied 
entitlement to service connection for headaches is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1985). 
 
3.  The criteria for withdrawal of the substantive appeal by 
the veteran with respect to the issue of entitlement to an 
increased rating for a paraspinal mid thoracic muscle 
ligament strain have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, prior to initial adjudication, 
a letter dated in October 2003 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA and private 
medical records.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including cardiovascular disorders, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records, to include the June 1982 
separation examination and medical history compiled at that 
time, do not reflect treatment for a stomach disorder, heart 
disorder, or migraine headaches.  The first pertinent post-
service evidence is contained in a VA outpatient treatment 
report dated in March 1986 reflecting treatment for what was 
described as a "brief" history of panic attacks, with 
symptoms said to include irritable syndrome and tension, but 
not migraine, headaches.  (Service connection has been 
granted for tension headaches.)  The assessment at that time 
was "Panic disorder/anxiety manifested as irritable bowel, 
tension HA, insomnia."    

VA and private clinical records also reflect that the veteran 
has been diagnosed with coronary artery disease, with a 
September 2003 private clinical record indicating the veteran 
suffered from a myocardial infarction six years prior 
previously.  VA clinical records reflect that the veteran has 
been diagnosed with diverticular disease, and private 
clinical records reflect diagnoses of colitis in 1997 and 
irritable bowel syndrome in 2000 and 2004.  The clinical 
evidence of record does not reflect a current diagnosis of 
migraine headaches, and none of the VA or private clinical 
evidence of record contains a medical opinion stating that 
the veteran suffers from a stomach disorder, heart disorder, 
or migraine headaches as a result of in-service 
symptomatology or pathology.  

As for the veteran's assertions that he suffers from a 
stomach disorder, heart disorder, and migraine headaches as a 
result of service, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, as there is no competent 
medical evidence linking a current disability associated with 
a stomach disorder, heart disorder, or migraine headaches and 
service, the claims for service connection must be denied.  
Hickson, supra. 

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for a stomach disorder, heart 
disorder, and migraine headaches, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
B.  New and Material 

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Service connection was initially denied for a psychiatric 
disorder by a March 1983 rating decision to which the veteran 
was notified in that month.  The veteran did not file an 
appeal with respect to this denial.  As such, that portion of 
the March 1983 rating decision which denied service 
connection for a psychiatric disorder is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).  
Service connection for a psychiatric disorder was again 
denied by a June 1986 rating decision to which the veteran 
was notified in that month.  The veteran did not file an 
appeal with respect to this denial.  As such, that portion of 
the June 1986 rating decision that denied service connection 
for a psychiatric disorder is also final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).  
This is the most recent final rating decision addressing this 
issue on any basis.  

Evidence before the adjudicators at the time of the June 1986 
rating decision consisted of the service medical records 
which were negative for treatment for a psychiatric disorder, 
to include the June 1982 separation examination and medical 
history collected at that time.  The post-service evidence 
included the aforementioned VA outpatient treatment report 
dated in March 1986 reflecting treatment for "Panic 
disorder/anxiety"  

Evidence added to the record since the June 1986 rating 
decision includes a report from a visit to a VA psychologist 
in April 1986 that reflects the veteran indicating that his 
first anxiety episode occurred in Germany during active 
service in 1982.  He stated that his first episode was the 
result of "culture shock" upon his arrival in Germany; 
however, this report does not include an opinion or statement 
from the examining VA psychologist linking the psychiatric 
symptoms demonstrated at that time to service.  Additional VA 
outpatient treatment reports dated through June 2005 reflect 
treatment for a variously diagnosed psychiatric disorder.  
None of these records, however, contain an opinion from a 
mental health professional linking a current psychiatric 
disability to service.  Also of record are additional 
statements by the veteran linking a current psychiatric 
disorder to service that, to the extent not cumulative of 
contentions previously considered at the time of the June 
1985 rating decision, are not material as the veteran is not 
competent to render a medical opinion regarding the etiology 
of disorders and disabilities.  Espiritu, 2 Vet. App. at 495.

In short, as the additional evidence does not contain any 
competent medical evidence linking a psychiatric disability 
to service, which has essentially been the basis of the prior 
denial of the veteran's claims, the additional evidence of 
record does not raise a reasonable possibility of 
substantiating the claim for service connection for a 
psychiatric disorder.  As such, the claim of entitlement to 
service connection for a psychiatric disorder is not 
reopened.  

Moreover, as new and material evidence to reopen the 
appellant's finally disallowed claim for service connection 
for a psychiatric disorder has not been submitted, the 
benefit of the doubt doctrine is not applicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993). 


C.  Increased Rating Claim 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by the authorized representative.  38 C.F.R. 
§ 20.204.  The veteran in a statement dated in October 2006 
withdrew his appeal with respect to the issue of entitlement 
to an increased rating for a paraspinal mid thoracic muscle 
ligament strain.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to this issue 
and it is dismissed

ORDER

Service connection for a stomach disorder is denied. 

Service connection for a heart disorder is denied. 

Service connection for migraine headaches is denied.  

New and material evidence having not been received, the 
appeal to reopen the claim for service connection for a 
psychiatric disorder is denied.  

The claim for an increased rating for a paraspinal mid 
thoracic muscle ligament strain is dismissed.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


